In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 11-2666
JUAN MCGEE,
                                                     Plaintiff-Appellant,

                                    v.

CAROL L. ADAMS, et al.,
                                                  Defendants-Appellees.
                       ____________________

           Appeal from the United States District Court for the
                      Central District of Illinois.
                No. 09-3187 — Harold A. Baker, Judge.
                       ____________________
    ARGUED DECEMBER 4, 2012 — DECIDED AUGUST 1, 2013
                       ____________________

   Before BAUER and HAMILTON, Circuit Judges, and THARP,
District Judge. *
     THARP, District Judge. Juan McGee, a civil detainee at the
Illinois Department of Human Services’ Treatment and
Detention Facility at Rushville (“Rushville”), brought an



* Of the United States District Court for the Northern District of Illinois,
sitting by designation.
2                                                        No. 11-2666

action under 42 U.S.C. § 1983 alleging that twenty-three 1
state officials, employees, and private medical professionals
were deliberately indifferent to his medical needs. McGee
alleges that the defendants violated his rights under the
Eighth and Fourteenth Amendments by requiring him to
wear leg irons on his swollen and possibly cancerous legs
whenever he was transported from the Rushville facility.
The district court granted the defendants’ motions for
summary judgment, and McGee appealed. We affirm.
                                    I.
   McGee was convicted of rape, home invasion, aggravated
battery, and burglary, and was incarcerated in Illinois
Department of Corrections facilities from 1980 until 2005. In
2005, pursuant to the Sexually Violent Persons Commitment
Act, 725 ILCS 207/1 et seq., he was placed in Rushville. In
2001, while he was still serving his criminal sentence, McGee
was diagnosed with liposarcoma cancer and underwent
surgery to remove a cancerous tumor and adjacent muscle
tissue in his right thigh. Since that time he has undergone
extensive treatment and numerous biopsies and other
procedures to prevent and/or detect the possible recurrence
of the cancer. McGee alleges that he suffers from edema
(which causes swelling) and “neuropathic pain” (pain
induced by normally non-painful external stimuli) in his legs
as a result of the cancer treatments he has undergone
(though, so far as the record reflects, McGee has had surgery


1
  In the district court, McGee voluntarily dismissed his claims against
four of the original defendants, and he does not appeal the district
court’s order granting a fifth defendant’s motion to dismiss. The
remaining eighteen defendants are appellees in this proceeding.
No. 11-2666                                                  3

only to remove a tumor from his right thigh, he has had
biopsies on both legs).
   Rushville has a policy, authorized by 59 Ill. Admin. Code
§ 299.350(d)(2), of requiring detainees who are transported
outside of the facility to wear metal leg irons. Defendant
Eugene McAdory is the security director at Rushville, and he
alone has authority (absent a medical order) to exempt a
detainee from the leg shackle policy and to authorize leather
leg restraints as an alternative. McAdory never issued any
order exempting McGee from wearing metal leg restraints.
   While detained in Rushville, McGee was treated by at
least two doctors associated with the institution: Dr. Michael
Bednarz, Rushville’s medical director, and Dr. Hughes
Lochard, a privately-employed doctor who served as the
Rushville detainee doctor and who regularly examined
McGee. Both are defendants. McGee complained several
times to Dr. Lochard about being required to wear metal leg
restraints, but Dr. Lochard informed McGee that he could
not override the Rushville security policy that detainees
were required to wear leg irons when transported outside
the facility. Only Dr. Bednarz, Rushville’s medical director,
had that authority.
   On January 15, 2009, Drs. Bednarz and Lochard and
several nurses, including defendant Mull, attended a
meeting with McGee regarding his medical needs. One of
the topics of discussion was McGee’s request to Dr. Bednarz
for an order stating that he should not be secured in leg irons
when transferred outside the facility. According to McGee,
Dr. Bednarz stated that he understood that cancer was
causing McGee pain in his legs and that shackles should not
be on his legs. A week after the meeting, Dr. Bednarz
4                                                No. 11-2666

examined McGee, noted that it was difficult for him to wear
the leg restraints, and made an entry saying that he would
discuss something—presumably the leg restraints—with
security. But Dr. Bednarz did not thereafter issue a medical
order requiring security to stop using metal leg restraints,
and in the course of this litigation he executed an affidavit
stating that “at no time … were ankle shackles medically
contraindicated” and that he “saw no medical reason
[McGee] would need to avoid the use of shackles on his
ankles.”
   McGee describes a number of specific occasions when
security personnel transported him from Rushville in leg
irons, alleging causing him severe pain and swelling in his
legs. McGee underwent surgery on February 12, 2008, to
biopsy nodules from the lower portions of both legs. Two
days later, on February 14, 2008, McGee was taken by
defendants Dougherty and Mercer, who are security
therapist aids (i.e., guards), to Lake County to appear in
court on a civil matter. Before leaving Rushville, McGee was
secured in metal leg restraints as usual. He complained, to
no avail, to Dougherty, Mercer, and Defendant Volk, the
shift commander on duty at Rushville, that the leg restraints
were too tight and were causing him pain because of his
recent surgery and his edema which caused swelling in his
legs. When he arrived in Lake County, McGee asked
Dougherty for a wheelchair to travel the two blocks to the
courtroom. Dougherty refused his request, and told McGee
that she “would not be pushing any rapist anywhere.”
Dougherty and Mercer then pulled McGee forward under
his arms, forcing him to walk at a fast pace. After McGee’s
court hearing, Dougherty and Mercer again denied McGee’s
request for a wheelchair to return to the vehicle, and McGee
No. 11-2666                                                  5

was forced to walk back to the van. When he arrived back at
Rushville, McGee’s legs were swollen, but Dougherty
refused to allow him to go to the Health Care Unit
immediately. Twenty minutes later, after Dougherty’s shift
had ended, McGee was seen in the Health Care Unit, where
it was noted that his legs were quite swollen.
   On April 22, 2008, McGee was transported to an outside
medical facility, this time by defendants Iseminger and Lay,
who again required McGee to wear metal leg restraints. In
the course of attempting to climb into the vehicle, McGee,
who was wearing hand and leg restraints and a waist chain,
fell off of a milk crate and cut his ankle. McGee alleges that
neither Iseminger nor Lay attempted to help him step up
onto the crate and into the van. McGee was taken (per
facility policy when residents returned from medical writs)
to the facility healthcare unit, where a nurse wrapped his
ankle but determined that the cut did not require stiches.
   Several subsequent trips followed a similar pattern.
McGee next travelled to an outside medical facility on June
16, 2008; defendants Clark and Wallace were responsible for
his transportation. Clark put metal leg restraints on McGee,
and after McGee claimed that they were too tight, Clark
threatened not to take him to the medical facility. McGee
then accepted the leg restraints. After arriving at the medical
facility, McGee showed Wallace his legs and complained
that the restraints were digging into his skin. Wallace asked
Clark whether he should loosen the restraints, but Clark
refused. McGee also complained about the shackles to the
physician who treated him, but that physician did not
instruct Wallace or Clark to remove or loosen the leg irons.
Wallace and Clark returned McGee to the van in a
6                                                 No. 11-2666

wheelchair at the conclusion of the appointment, and upon
returning to Rushville, the nurse who saw McGee in the
healthcare unit noted that McGee had only slight swelling in
his left leg and had made no complaint as to his right.
   Eight months later, McGee required another MRI on his
leg, so on February 13, 2009, defendants Baer and Davidson
applied metal leg restraints to McGee in preparation for a
trip to an outside hospital. McGee complained to Baer and to
appellee Biermann that his metal leg restraints were too
tight, but they did not remove them. When they arrived at
the hospital, Baer parked at the far end of the parking lot
and refused to allow McGee a wheelchair, causing McGee to
have to walk across the parking lot to reach the hospital.
After McGee’s appointment, Baer drove the van to the
entrance of the hospital so that McGee would not have to
walk across the parking lot a second time.
   McGee underwent a second biopsy on his leg on April 28,
2009. Prior to leaving Rushville, he complained to defendant
Williams about his metal leg restraints and requested leather
restraints. Williams checked McGee’s legs, but required him
to continue wearing metal restraints.
   McGee made several more medical trips outside of
Rushville (on at least May 11, 2009; July 14, 2009; and July
28, 2009), but he does not allege whether he was required to
wear metal leg restraints on those occasions, and does not
claim that his rights were violated on any of those trips.
                               II.
  We review the district court’s grant of summary judgment
de novo, construing the facts in favor of McGee, the non-
moving party. Parent v. Home Depot U.S.A., Inc., 694 F.3d 919,
No. 11-2666                                                  7

922 (7th Cir. 2012). Summary judgment is appropriate if the
moving party demonstrates that “there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a).
   Claims concerning the conditions of confinement of civil
detainees are assessed under the due process clause of the
Fourteenth Amendment. See West v. Schwebke, 333 F.3d 745,
747–48 (7th Cir. 2003). Civil detainees “are entitled to more
considerate treatment and conditions of confinement than
criminals whose conditions of confinement are designed to
punish.” Youngberg v. Romeo, 457 U.S. 307, 321–22 (1982). But
the Supreme Court has not determined how much
additional protection civil detainees are entitled to beyond
the protections afforded by the Eighth Amendment bar on
cruel and unusual punishment. For claims of deliberate
indifference, like this one, this Court has previously “found
it convenient and entirely appropriate to apply the same
standard to claims arising under the Fourteenth Amendment
(detainees) and Eighth Amendment (convicted prisoners)
‘without differentiation.’” Board v. Farnham, 394 F.3d 469, 478
(7th Cir. 2005) (quoting Henderson v. Sheahan, 196 F.3d 839,
845 n. 2 (7th Cir. 1999)).
   Courts interpret the Eighth Amendment, as incorporated
through the Fourteenth Amendment, to impose a duty on
states “to provide adequate medical care to incarcerated
individuals.” Johnson v. Doughty, 433 F.3d 1001, 1010 (7th Cir.
2006) (quoting Boyce v. Moore, 314 F.3d 884, 888–89 (7th Cir.
2002)). Officials violate this duty if they “display deliberate
indifference to serious medical needs of prisoners.” Id. at
1010 (internal quotation omitted). To successfully appeal the
district court’s entry of summary judgment to the
8                                                 No. 11-2666

defendants on his deliberate indifference claim, McGee must
satisfy two elements, one objective and one subjective. King
v. Kramer, 680 F.3d 1013, 1018 (7th Cir. 2012). To satisfy the
objective element, McGee must “present evidence
supporting the conclusion that he had an objectively serious
medical need.” Id. (internal quotation omitted). “A medical
need is considered sufficiently serious if the inmate’s
condition has been diagnosed by a physician as mandating
treatment or is so obvious that even a lay person would
perceive the need for a doctor’s attention.” Gomez v. Randle,
680 F.3d 859, 865 (7th Cir. 2012) (quoting Roe v. Elyea, 631
F.3d 843, 857 (7th Cir. 2011)). As for the subjective element,
McGee must show that the defendants were aware of his
serious medical need and were deliberately indifferent to it.
King, 680 F.3d at 1018. “Deliberate indifference ‘is more than
negligence and approaches intentional wrongdoing.’”
Johnson v. Snyder, 444 F.3d 579, 585 (7th Cir. 2006) (quoting
Collignon v. Milwaukee Cnty., 163 F.3d 982, 988 (7th Cir.
1988)). To establish deliberate indifference, McGee must
meet “essentially a criminal recklessness standard, that is,
ignoring a known risk.” Id. Even gross negligence is
insufficient to impose constitutional liability on the
appellees. Id.
   In this case, no one disputes that McGee’s cancer, course
of treatment, and the resulting condition of his legs,
including his edema, constitute a serious medical condition
requiring ongoing attention. It is important to understand,
however, that this case does not present questions about the
adequacy of the cancer treatment McGee has received.
McGee advances no claim that the cancer treatment he has
received has been deficient, much less that the problem has
been ignored, and since cancer survival is generally
No. 11-2666                                                    9

measured against a five-year standard, see National Cancer
Institute, SEER Stat Fact Sheets: Soft Tissue including Heart,
http://seer.cancer.gov/statfacts/html/soft.html       (describing
five-year survival rate for cancers of the soft tissue), McGee’s
post-operative longevity would likely belie any claim
targeting the adequacy of the treatment he has received.
Rather, the medical “need” that McGee claims in this case is
not a need for “treatment” per se, but a need for ongoing
evaluation of, and accommodation for, the condition of his
legs—specifically, the swelling, edema, and pain he
experiences—resulting from the cancer and treatment that
he has received. The defendants do not argue that the
condition of McGee’s legs does not warrant ongoing medical
evaluation, so we will not tarry longer on the issue other
than to note that identification of the “need” at issue is
critical to evaluating the subjective component of the
deliberate indifference analysis. Given that there was a need
for ongoing evaluation of McGee’s legs in light of the toll
taken by cancer and cancer treatments, the question is not
whether the defendants were deliberately indifferent to
McGee’s cancer but whether they were deliberately
indifferent to the related, but distinct, problems about which
McGee complained. We hold that McGee has not adduced
evidence sufficient to create a jury issue as to that question.
   Claims of deliberate indifference to medical needs are
examined differently depending on whether the defendants
in question are medical professionals or lay persons. As
medical professionals, Drs. Bednarz and Lochard and nurse
Mull (the “Medical Professional Defendants”) are “entitled
to deference in treatment decisions unless no minimally
competent professional would have so responded under
[the] circumstances” at issue. Elyea, 631 F.3d at 857 (quoting
10                                                No. 11-2666

Sain v. Wood, 512 F.3d 886, 894–95 (7th Cir. 2008)). When a
medical professional acts in his professional capacity, he
“may be held to have displayed deliberate indifference only
if the decision by the professional is such a substantial
departure from accepted professional judgment, practice, or
standards, as to demonstrate that the person responsible
actually did not base the decision on such a judgment.” Id.
“Deliberate indifference is not medical malpractice; the
Eighth Amendment does not codify common law torts.”
Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008); see also
Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005) (“neither
medical malpractice nor a mere disagreement with a
doctor’s medical judgment amounts to deliberate
indifference”).
    On the record he has adduced, McGee cannot meet the
high deliberate indifference standard against the Medical
Professional Defendants. The record establishes that
McGee’s complaints were not ignored; rather, Drs. Bednarz
and Lochard both examined McGee’s legs and discussed the
metal leg restraints with him. Further, the defendants held a
special staffing meeting specifically to review and discuss
McGee’s complaints, and all of the Medical Professional
Defendants attended, along with other defendants. McGee
was also seen and evaluated regularly by medical personnel
in the Rushville healthcare unit upon his return from his
frequent medical writs outside the facility. This sort of
meaningful and ongoing assessment of a patient’s condition
is the antithesis of “deliberate indifference.”
  McGee’s argument as to the Medical Professional
Defendants is not that they ignored his condition but that
they agreed with him that leg shackles should not be used but
No. 11-2666                                                 11

subordinated their medical judgment to the security
concerns of the Rushville staff. There is no evidentiary basis
for that argument. Dr. Bednarz submitted an affidavit flatly
stating that “[a]t no time while [McGee] was at the TDF were
ankle shackles medically contraindicated … . I examined
him myself on January 22, 2009, and saw no medical reason
he would need to avoid the use of shackles on his ankles.”
Bednarz Aff. (A-208–09) ¶ 5.
   The only evidence McGee has submitted to show that the
Medical Professional Defendants incorrectly refused to
exempt him from wearing metal shackles is Dr. Bednarz’s
alleged statement—made prior to his examination of
McGee’s legs—that “leg restraints shouldn’t be on your legs
and I will talk to security.” That conclusory remark fails to
create a question of fact as to whether requiring the metal leg
restraints was a substantial departure from accepted medical
judgment. Even if Bednarz made the statement, the
uncontradicted evidence is that he took a different view after
examining McGee. And notably, despite visiting several
outside physicians during the relevant period, McGee fails
to introduce any other medical evidence or opinion from any
doctor indicating that he should not wear metal leg
restraints. In fact, the record shows that McGee was
examined by an (unnamed) podiatrist, and the “examination
revealed no damage to [McGee’s] ankle due to use of leg
shackel (sic).” McGee’s testimony that he was not required
to wear metal leg restraints in 2004 and 2010 at two
correctional facilities does not show that the shackles were
medically inappropriate, especially during the 2008–2009
time frame at issue here. Simply put, McGee has no evidence
(other than his own opinion) of any medical need to exempt
him from Rushville’s standard use of metal leg shackles.
12                                                No. 11-2666

McGee has therefore failed to submit sufficient evidence to
show that the Medical Professional Defendants’ actions were
“blatantly inappropriate” or “a substantial departure from
accepted professional judgment.” Greeno, 414 F.3d at 654;
Elyea, 631 F.3d at 857. The district court’s conclusion that “a
rational juror could not find that leg shackles were
contraindicated for the plaintiff’s condition” was correct.
   Given the evidence that no medical professional
concluded that McGee’s condition warranted an exemption
from wearing leg irons, it is not surprising that McGee has
also failed to present any evidence, other than his own
opinion, that Rushville’s security personnel somehow
overruled the Medical Professional Defendants’ medical
opinions. Despite the special meeting and the doctors’ prior
and subsequent examinations, none of the Medical
Professional Defendants ever came to the medical conclusion
that McGee’s condition required a waiver of the security
requirement that he wear metal leg restraints when
transported outside of Rushville. Dr. Lochard told McGee
that he did not have the authority to overrule the security
staff, but Dr. Bednarz did, and there is no evidence that Dr.
Lochard believed that it was necessary to overrule the
security staff in any event. There is no evidence that would
allow a jury to find that the Medical Professional
Defendants’ actions were “so far afield of accepted
professional standards as to raise the inference that [they
were] not actually based on a medical judgment,”
Duckworth, 532 F.3d at 680 (quoting Norfleet v. Webster, 439
F.3d 392, 396 (7th Cir. 2006)), rather than security concerns.
  The non-medical professional defendants, in turn, were
entitled to rely on the medical professionals’ determination
No. 11-2666                                                  13

that McGee could wear metal leg restraints. See King, 680
F.3d at 1018 (officers are “entitled to defer to the judgment of
jail health professionals” so long as they do not ignore a
detainee); Arnett v. Webster, 658 F.3d 742, 755 (7th Cir. 2011)
(“Non-medical defendants … can rely on the expertise of
medical personnel.”); Knight v. Wiseman, 590 F.3d 458, 465
(7th Cir. 2009) (officers were entitled to rely on fact that
prisoner had no medical work restrictions on his record to
conclude that he could work without injury). “The only
exception to this rule is that nonmedical officers may be
found deliberately indifferent if ‘they have a reason to
believe (or actual knowledge) that prison doctors or their
assistants are mistreating (or not treating) a prisoner.’” King,
680 F.3d at 1018 (quoting Hayes v. Snyder, 546 F.3d 516, 527
(7th Cir. 2008)).
   McGee’s allegations focus on the requirement that he
wear metal leg restraints when travelling outside of
Rushville. Defendant McAdory was the only individual with
the authority to exempt detainees from wearing metal leg
restraints without a medical order, and McGee presents
nothing besides conjecture to establish that he acted with
deliberate indifference. According to McGee, McAdory
spoke with McGee about the medical issues he had with his
legs, examined McGee’s legs, and spoke with Dr. Bednarz to
determine the full extent of McGee’s medical issues. McGee
then conjectures, with no proof whatsoever, that Dr. Bednarz
allowed McAdory’s concerns about security to overrule his
medical judgment that McGee should not wear metal leg
shackles. McGee infers this solely on the basis of Dr.
Bednarz’s alleged January 15, 2009 statement that McGee
should not wear metal leg restraints, and on Dr. Bednarz’s
14                                                No. 11-2666

subsequent refusal to exempt McGee from wearing the
restraints.
   But the only evidence in the record relating to the
substance of McAdory’s conversation with Dr. Bednarz
indicates that McAdory told the doctor that he “would not
change Mr. McGee’s status regarding the leg iron
requirement without a medical order” (emphasis supplied),
because, according to McAdory, McGee had previously
escaped from a pair of handcuffs. McAdory Aff. (A-215) ¶ 5.
And McAdory “did not ever receive an order from medical
staff that Mr. McGee should be excused from complying
with the leg iron policy.” Id. ¶ 6. Even when viewed in the
light most favorable to McGee, this evidence shows that
McAdory was willing to displace Rushville’s security policy
in favor of McGee’s medical needs if a doctor believed it was
necessary. None did—and McAdory was entitled to rely on
the Medical Professional Defendants’ decision not to order
that McGee be exempt from wearing metal leg restraints.
McGee’s argument—that McAdory somehow overruled the
Medical Professional Defendants or prohibited them from
ordering an exemption for McGee—has no evidentiary basis
in the record. See Montgomery v. American Airlines, Inc., 626
F.3d 382, 389 (7th Cir. 2010) (“[U]ncorroborated, self-serving
testimony, if based on personal knowledge or firsthand
experience, may prevent summary judgment … . But mere
conclusory allegations do not constitute evidence.”) (internal
citations omitted). Therefore, because the record shows that
McAdory reasonably relied on the medical professionals’
determinations, he was not deliberately indifferent to
McGee’s needs, and the trial court correctly granted
summary judgment in his favor.
No. 11-2666                                                         15

   Other than McAdory, the defendants who were involved
with McGee’s security at Rushville (the “Security
Defendants”) 2 did not have the authority to exempt McGee
from the policy of wearing shackles, but McGee argues that
they should have declined to use the shackles in several
particular instances, and/or raised the issue with McAdory.
However, like McAdory, these Security Defendants were
justified in relying on the medical professionals’ decisions
not to exempt McGee from the policy. Further, most of the
occasions when McGee was transported involved the
provision of medical treatment, but the record is devoid of
any suggestion that any outside medical personnel
providing treatment on any of those occasions had ever
suggested that leg irons should not be used on McGee based
on the conditions of his legs. Therefore, the other Security
Defendants were also entitled to summary judgment to the
extent that McGee claimed that they were deliberately
indifferent by requiring him to wear metal leg restraints.
   McGee also alleges, however, that several of the Security
Defendants were deliberately indifferent towards substantial
risks of serious harm beyond merely the harm McGee
allegedly suffered from having to wear shackles. McGee
argues that on February 14, 2008, defendants Dougherty and
Mercer refused to provide him a wheelchair, which caused
him to have to walk a total of four city blocks two days after
a biopsy. He similarly alleges that on February 13, 2009,
defendants Baer and Davidson parked at the far end of the
hospital parking lot and forced him to walk further than was

2
  In addition to McAdory, the Security Defendants include appellees
Iseminger, Lay, Mercer, Wallace, Clark, Davidson, Baer, Volk, Biermann,
Williams, and Dougherty.
16                                                No. 11-2666

necessary. But McGee has not identified any “substantial
risk of serious harm” that these defendants knew of and
disregarded in requiring him to walk from where their
vehicles were parked. There is no evidence that any
physician had prescribed a wheelchair for McGee or
otherwise suggested that any special accommodation should
have been made for him, and (apart from an exemption from
leg irons) McGee does not argue that other accommodations
were medically indicated. Nor is there record evidence that
the vans could have been parked closer to the facilities in
question, and the guards cannot be faulted for deciding not
to separate from one another as would have been necessary
had they dropped McGee off at an entrance. McGee testified
that his legs became swollen due to the walking, but he
apparently suffered no other injury. Swollen legs are not a
“serious harm” here, where as McGee testified, his legs are
often swollen and “the least amount of pressure” put on his
legs causes them to “swell[] up real big.”
   McGee also claims that defendants Iseminger and Lay
were deliberately indifferent by requiring him to climb into a
van by stepping onto a milk crate (which was Rushville’s
standard procedure) without assistance while he was
shackled, and that he fell off of the milk crate and sustained
a minor cut on his ankle. This incident does not provide any
basis for a claim that any of the defendants were deliberately
indifferent to any substantial risk of serious harm.
   Finally, McGee’s claims against defendants Phillips and
Thomas, the individuals who ruled against McGee on the
institutional grievances he filed with respect to these
incidents, also fail as a matter of law. George v. Smith, 507
F.3d 605, 609 (7th Cir. 2007) (“Ruling against a prisoner on
No. 11-2666                                               17

an administrative complaint does not cause or contribute to
the [constitutional] violation.”). McGee alleges that these
defendants did more than simply deny his grievances, but at
most Phillips and Thomas merely refused to allow McGee an
exemption from the leg shackle policy, conduct which we
have already determined did not potentially constitute a
constitutional violation. McGee also claims that defendant
Adams, the Secretary of the Department of Human Services,
is personally liable for knowing about the other defendants’
conduct and doing nothing to stop it. But—leaving aside
McGee’s inability to show that Adams actually knew about
his leg shackle complaints—because the underlying conduct
did not give rise to any valid deliberate indifference claim,
McGee cannot maintain a claim against Adams for failing to
prevent that conduct. Summary judgment was therefore also
appropriately entered in favor of defendants Phillips,
Thomas, and Adams.
                              III.
  Because none of the defendants were deliberately
indifferent to McGee’s serious medical condition or to any
substantial risk of serious harm, summary judgment was
proper.
                                                AFFIRMED.